Citation Nr: 9913591	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-18 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residuals of a left ankle fracture and sprain.  

2.  Entitlement to a disability rating greater than 10 
percent for hidradenitis suppurativa with inclusion cysts and 
keloids on the chest wall.  

3.  Entitlement to service connection for a bilateral 
shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had verified active duty from September 1968 to 
September 1974 and from July 1977 to July 1988.  His total 
active duty service is approximately 22 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Thereafter, the claims folder was 
transferred to the RO in St. Louis, Missouri.  

During the April 1995 hearing, the veteran withdrew his 
appeal on the issue of entitlement to service connection for 
a heart disorder.  That issue is therefore not before the 
Board at this time.  

The issues of entitlement to an increased disability rating 
for the right ankle disability and an increased rating for 
hidradenitis suppurativa with inclusion cysts and keloids on 
the chest wall, are addressed in the remand portion of the 
decision, below. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the claimed bilateral shoulder disorder the veteran may have 
and his period of active military service or some incident 
thereof.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a bilateral shoulder disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records, including the May 1988 
retirement physical examination and report of medical 
history, were negative for the complaint, diagnosis, or 
treatment of any shoulder disorder.  

In December 1993, the veteran submitted a claim seeking, in 
pertinent part, service connection for disability of both 
shoulders, including degenerative arthritis.  

In January 1994, the veteran underwent a VA examination.  The 
claims folder was not available during the examination.  The 
veteran related suffering two shoulder separations in service 
in 1969 and 1970.  He also described having arthritis. 
Circumduction of both shoulders was normal with pain present 
on maneuvers.  Flexion was reduced on the left with pain and 
slightly reduced on the right.  Abduction was decreased with 
pain bilaterally.  Internal and external rotation was normal, 
but there was bilateral pain on external rotation.  The 
diagnosis was past history of separation of both shoulders, 
past history of osteoarthritis of both shoulders with 
residual pain and limitation of motion.  X-rays of the 
shoulders revealed cyst of the bilateral humeral heads and 
neck and possible calcification or bone island at the left 
glenoid and humeral head.      

In a May 1994 rating decision, the RO denied of the veteran's 
claims.  The veteran timely perfected an appeal of the 
denials.  

The veteran testified at a personal hearing in April 1995.  
He injured his shoulders between 1969 and 1970 while he was 
playing football.  Treatment included ice and heat.  When he 
played football, the veteran had his own private physician.  
He thought that these records of treatment might not have 
been incorporated with his other service medical records.  He 
did not seek additional treatment when he returned to his 
unit after football.  He continued to have problems, but was 
told to take aspirin and use heat or some kind of arthritic 
cream.  The veteran had self-treated in this way from the 
1970s to the present.  From 1970 through 1988, he was not 
required to do physical training exercises, due to his broken 
ankle and assignment to a recruiting command.  He was not 
seen for the shoulder disorder during that time, though he 
continued to use over-the-counter medications.  The veteran 
currently took Motrin for the shoulders and other disorders.  
He sometimes had problems lifting his arms due to pain.  He 
always had shoulder pain with activity. 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Considering the evidence of record, the Board finds that the 
claim for service connection for a bilateral shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  The veteran claims that he has 
degenerative arthritis in the shoulders.  The January 1994 VA 
examination revealed a diagnosis of past history of 
separation of both shoulders and past history of 
osteoarthritis of both shoulders with residuals pain and 
limitation of motion.  It is unclear to the undersigned 
whether such statements constitute a diagnosis of a current 
shoulder disorder.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (a claim is not well grounded if there 
is no present disability).  The veteran testified that he 
injured his shoulders in service while playing football.  For 
purposes of determining whether the claim is well grounded, 
the Board presumes the truthfulness of these statements.  
Robinette, 8 Vet. App. at 77-78; King, 5 Vet. App. at 21.

However, the claim is not well grounded because there is no 
competent medical evidence of a nexus between whatever 
shoulder disorder the veteran may have and his period of 
active military service.  Epps, 126 F.3d at 1468.  The Board 
acknowledges that the VA examiner listed a diagnosis of 
history of shoulder separations and a history of 
osteoarthritis.  To the extent that these diagnoses may be 
argued to supply the required nexus, the Board emphasizes 
that medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Moreover, the veteran, a lay person 
untrained in medicine, is not competent to offer his own 
personal opinion as to the proper diagnosis of any current 
shoulder disorder or as to the existence of a relationship 
between a shoulder disorder and service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.   

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a bilateral shoulder disorder.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  
With respect to the duty to assist, the Board notes that 
during his testimony, the veteran suggested that medical 
records from a private physician seen during service when the 
veteran played football were not incorporated with his other 
service medical records.  However, the service medical 
records associated with the claims folder include records of 
regular treatment in 1969 and 1970, the time period during 
which the veteran indicated that he played football and hurt 
his shoulders.  Thus, the service medical records appear to 
be complete.   

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for a bilateral shoulder disorder, he should 
submit competent medical evidence showing a medical diagnosis 
of a shoulder disorder that is in some way related to his 
period of active military service.  Robinette, 8 Vet. App. at 
77-78.


ORDER

Entitlement to service connection for a bilateral shoulder 
disorder is denied.   


REMAND

Initially, the Board notes that the veteran seeks entitlement 
to separate disability designations and ratings for the 
keloids on the chest and the growths that occur under his 
arms.  He asserts that the hidradenitis suppurative is a 
different disorder than the cysts that occur on his chest.  
After reviewing the service medical records, the Board 
agrees.  The records contain diagnoses of two distinct 
disorders with different presentations: hidradenitis 
suppurativa in the axillae and epidermal (inclusion) cysts 
with keloid formation (scars) on the anterior chest. 

A review of the claims folder reflects that the veteran has 
not been afforded a VA dermatology examination in over 5 
years.  Reevaluation of the skin disorders would be 
appropriate at this time.

The veteran seeks entitlement to a disability rating greater 
than 10 percent for residuals of a right ankle fracture and 
sprain.  The right ankle disability is currently rated as 10 
percent disabling under Code 5271, limited motion of the 
ankle.  38 C.F.R. § 4.71a.  The application of other 
diagnostic codes provided for evaluation of ankle disability 
is factually unsupported.  Accordingly, the Board finds that 
the right ankle disability is most appropriately rated under 
Code 5271.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Both the January 1994 VA examination report, completed prior 
to the issuance of DeLuca, and the July 1998 VA examination 
report contain references to pain on motion of the ankle.  
However, neither examiner addressed functional impairment due 
to the other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  
If an examination report does not contain sufficient detail, 
it must be returned as inadequate for rating purposes.  
38 C.F.R. § 4.2.  The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).      

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
severity of the residuals of the right 
ankle fracture and sprain.  He is to be 
afforded a VA dermatology examination to 
evaluate the hidradenitis suppurativa 
with cysts and keloid formations.  The 
claims folder must be made available to 
the orthopedist and the dermatologist for 
review prior to the examinations.  All 
indicated tests and studies, to include 
range of motion tests and X-rays, should 
be performed as deemed necessary by the 
examiner.  

The orthopedist is asked to identify and 
describe any current right ankle 
symptomatology, including any functional 
loss associated with the residuals of the 
right ankle fracture and sprain due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.    

The dermatologist is requested to 
evaluate service-connected skin disease 
and the cysts and keloid formations.  The 
examiner is requested to identify the 
skin disease processes affecting the 
veteran, including whether the cysts on 
the chest are related to the hidradenitis 
suppurativa.  The examination should 
include comments discussing the extent of 
the lesions and the degree of 
disfigurement, if any.  The rationale for 
any opinion rendered should be included 
in the discussion.

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim for a disability rating 
greater than 10 percent for residuals of 
a right ankle fracture and sprain, and 
his claim for an increased rating for the 
service-connected skin disorder.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.   
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

